Citation Nr: 0941167	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel
 




INTRODUCTION

The Veteran served on active duty from October 1956 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has submitted a June 2009 letter from his private 
otolaryngologist directly to the Board, waiving initial RO 
review.  See 38 C.F.R. § 19.37 (2009).  The letter reflects 
the physician's opinion that based on private audiological 
testing performed in June 2009, the Veteran's hearing loss 
has worsened since his last VA audio examination, which was 
provided in May 2008.  

The Veteran has also submitted the June 2009 private 
audiometric testing results; however, these results do not 
reflect specific numeric pure tone thresholds for 1000, 2000, 
3000, and 4000 Hertz, and these specific numeric pure tone 
thresholds are required for VA's computation of hearing loss 
severity.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (holding that pursuant to VA's rating schedule, the 
assignment of a disability rating for hearing impairment is 
derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations).  Accordingly, the Board cannot 
evaluate the current severity of the Veteran's hearing loss 
based on these private audiometric test results, and 
therefore a VA audiometric examination is warranted in order 
to accurately determine the Veteran's present hearing acuity.  

While the Veteran has received three VA audiometric 
examinations during the pendency of his claim, two of which 
were provided based on similar letters from the Veteran's 
private otolaryngologist, these examinations do not reflect 
that the Veteran's hearing loss has remained unchanged, but 
rather reflect a progressive worsening of the Veteran's pure 
tone thresholds.  

Finally, the Board notes that pursuant in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), VA audiometric 
examinations must fully address the functional effects caused 
by the Veteran's hearing disability, in addition to dictating 
objective test results.  Accordingly, the Veteran's VA 
examination should include such a discussion. 

Therefore, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiometric examination to determine 
the current severity of his bilateral 
hearing loss.  The claims folder should be 
made available to the examiner for review 
before the examination. 

The examiner is asked to perform all 
relevant audiometric testing and to 
specifically address the functional 
effects caused by the Veteran's hearing 
disability.

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



